DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 8 JUN 2022 has been entered.
Petition under 37 CFR 1.78(e)
The 8 JUN 2022 petition is DISMISSED without prejudice. See petition decision mailed 21 SEP 2022.
AFFIDAVIT under 37 CFR §1.131
The affidavits under 37 CFR 1.131 filed 8 and 12 JUN 2022 are insufficient for antedating, i.e., swearing behind, prior art reference Or-Bach et al. (US 20100289064; below, “Or-Bach” – EXPIRED, i.e., has entered the public domain). Accordingly, the rejections of claims 1-20, based upon Or-Bach as set forth in the 8 DEC 2021 final rejection Office action, are not overcome. To be clear, the affidavit is insufficient to show conception before Or-Bach’s critical date of 14 APR 2009.
The affidavit states that the instant application and prior art reference Or-Bach include some of the same inventors. See number 5 of affidavit. Applicants are reminded that “by another” means any difference in inventive entity. Specifically, the inventive entity of the instant application (Zvi Or-Bach, Brian Cronquist, and Deepak C. Sekar) is a subset of prior art reference Or-Bach’s inventive entity (Zvi Or-Bach, Brian Cronquist, Israel Beinglass, J. L. de Jong, and Deepak C. Sekar). Therefore, prior art reference Or-Bach is “by another”.
Applicants are further reminded that mere conclusory arguments will not overcome the rejections based upon Or-Bach. See number 9 of affidavit. Applicants have not submitted sufficient evidence of conception and/or diligence. Applicants are further reminded that as a general rule, evidence must show either conception of, or actual reduction to practice of the claimed invention. Practitioner should clearly articulate which of conception or actual reduction to practice the submitted evidence supports. Moreover, practitioner should indicate how provided evidence corresponds to either conception or actual reduction to practice of the claimed invention.
Applicants are still further reminded that actual reduction to practice requires proof of a physical embodiment or performance of a process that includes all limitations of the claims. Cf. UMC Elecs. Co. v. U.S., 816 F.2d 647, 652 (Fed. Cir. 1987). Conception is “the formation, in the mind of the inventor of a definite and permanent idea of the complete and operative invention, as it is to be thereafter to be applied in practice.” Coleman v. Dines, 754 F.2d 353, 359 (Fed. Cir. 1985). The Board of Patent Appeals and Interferences (BPAI) explains that simply providing drawings and/or photographs that include the claimed features is not enough. Applicants must also provide a mapping between information in the exhibits and claim limitations. In other words, Applicants’ Rule 131 Affidavit should tie the supporting documents to the clams, i.e., there must be a correspondence between the claims and the relied-upon documents. Applicants should clearly articulate which facts are being relied on for reduction, conception, and/or diligence.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of pre-AIA  35 U.S.C. 103.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over embodiments of Or-Bach et al. (US 20100289064; below, “Or-Bach” – previously cited) as evidenced in or in view of Gudesen et al. (US 6787825; below, “Gudesen” – previously cited). MPEP § 2143(A)-(G). Rejections are based on the combined teachings of Or-Bach and Gudesen.
RE 1, Or-Bach, in Figs. 1 to 94C, especially Figs. 84A to 84G and related text, e.g., Abstract, paragraphs [0001] to [0593], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    766
    543
    media_image1.png
    Greyscale
a first single crystal layer (e.g., Abstract, [0258], claims 1, 2, 4-6, 8, 9) comprising a plurality of first transistors and at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14), wherein said at least one metal layer interconnecting said first transistors (e.g., [0181]-[0183], [0540]);
a plurality of logic gates (Fig 84F (NAND, NOT)) comprising said at least one metal layer interconnecting said first transistors (e.g., [0497]);
	a plurality of second transistors atop said at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14);
a plurality of third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) atop said second transistors;
a top metal layer (e.g., [0171]) atop said third transistors; and
a memory array (e.g., [0329], [0338], [0480], [0522]) comprising wordlines (8438, 8452 – [0544]), wherein said memory array comprises at least two rows by two columns of memory mini arrays (8432, e.g., [0544], Fig. 84E), wherein each of said mini arrays comprises at least four rows by four columns of memory cells (8432, e.g., [0544], Fig. 84E), wherein each of said memory cells comprises at least one of said second transistors or at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]), wherein each row of said memory cells is controlled through at least one of said wordlines (8438, 8452 – [0544]), wherein each of said wordlines is controlled by at least one of said plurality of logic gates (e.g., [0542], Figs 84F-G), (see Gudesen for: wherein said first single crystal layer comprises row decoders and column decoders) to control said memory cells (8432, e.g., [0544], Fig. 84E), (see Gudesen for: wherein said first single crystal layer comprises at least one sense amplifier circuit) for each of said memory mini arrays (8432, e.g., [0544], Fig. 84E), wherein at least one of said second transistors is directly atop a portion of at least one of either said row decoders or said column decoders (e.g., [0542], Figs 84F-G), wherein said at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) comprises a source and a drain, wherein said source, said drain, and said [sic] channel have a same dopant type (e.g., [0258]-[0260]), and wherein said third transistors are fairly aligned to said first transistors (e.g., [0541]-[0546]).
Or-Bach discloses the claimed invention except for wherein said first single crystal layer comprises row decoders and column decoders; and wherein said first single crystal layer comprises at least one sense amplifier circuit.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising row decoders, column decoders, and at least one sense amplifier circuit (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Or-Bach as taught by Gudesen. This is because such modification would include stacked memory planes connected to underlying circuitry necessary to write and read content of memory, i.e., driver circuits, for high data transfer rates and high data throughput (cf. Gudesen, cols. 4-5, lns. 62-8). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein said fairly aligned means an alignment error smaller than 150 nm and greater than 1 nm (e.g., [0237], [0243]).
RE 3, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
an upper level atop at least a portion of said top metal layer (e.g., [0171]), wherein said upper level comprises a mono-crystalline silicon layer (e.g., Abstract, claims 1, 2, 4-6, 8, 14).
RE 4, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
a flash memory, wherein said flash memory comprises said memory array (e.g., [0214], [0545], 404 of Fig. 84F).
RE 5, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
a first set of external connections beneath said first single crystal layer (e.g., Abstract, [0258], claims 1, 2, 4-6, 8, 9) to connect said device to a first external device, wherein said first set of external connections comprises through silicon vias (TSVs) (e.g., [0214], [0451], 404 of Fig. 9B).
RE 6, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein gate formation of at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) comprises use of Atomic Layer Deposition (ALD) (e.g., [0240], [0279], [0320]). 
RE 7, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein gate formation of at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) comprises use of plasma oxidation (e.g., [0245], [0269], [0273]).
RE 8, Or-Bach, in Figs. 1 to 94C, especially Figs. 84A to 84G, and related text, e.g., Abstract, paragraphs [0001] to [0593], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, and noted publications, the contents of which are incorporated by reference, discloses a3D semiconductor device, the device comprising:
a first single crystal layer (e.g., Abstract, [0258], claims 1, 2, 4-6, 8, 9) comprising a plurality of first transistors and at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14), wherein said at least one metal layer interconnecting said first transistors (e.g., [0181]-[0183], [0540]);
a plurality of logic gates (Fig 84F (NAND, NOT)) comprising said at least one metal layer interconnecting said first transistors (e.g., [0497]);
a plurality of second transistors atop said at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14);
a plurality of third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) atop said second transistors;
a top metal layer (e.g., [0171]) atop said third transistors; and
a memory array (e.g., [0329], [0338], [0480], [0522]) comprising wordlines (8438, 8452 – [0544]), wherein said memory array comprises at least two rows by two columns of memory mini arrays (8432, e.g., [0544], Fig. 84E), wherein each of said mini arrays comprises at least four rows by four columns of memory cells (8432, e.g., [0544], Fig. 84E), wherein each of said memory cells comprises at least one of said second transistors or at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]), wherein each row of said memory cells is controlled by at least one of said wordlines (8438, 8452 – [0544]), wherein each of said wordlines is controlled by at least one of said plurality of logic gates (e.g., [0542], Figs 84F-G), (see Gudesen for: wherein said first single crystal layer comprises row decoders and column decoders) to control said memory cells, and wherein at least one of said second transistors is directly atop a portion of at least one of either said row decoders or said column decoders (e.g., [0327], [0540]-[0542], Figs 84F-G).
Or-Bach discloses the claimed invention except for wherein said first single crystal layer comprises row decoders and column decoders.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising row decoders and column decoders (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45).
It would have been obvious … to modify the device of Or-Bach as taught by Gudesen. This is because such modification would include stacked memory planes connected to underlying circuitry for high data transfer rates and high data throughput (cf. Gudesen, cols. 4-5, lns. 62-8). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, Or-Bach discloses the claimed invention except for the 3D semiconductor device according to claim 8, wherein said first single crystal layer comprises at least one sense amplifier circuit for each of said memory mini arrays (8432, e.g., [0544], Fig. 84E).
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising at least one sense amplifier circuit (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45). See independent claim 8’s motivation to combine analysis.
RE 10, Or-Bach discloses the3D semiconductor device according to claim 8, wherein at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) has a cylinder shape (e.g., [0288], [0300]), wherein said third transistors are fairly aligned to said first transistors, and wherein said fairly aligned means an alignment error smaller than 150 nm and greater than 1 nm (e.g., [0237], [0243]).
RE 11, Or-Bach discloses the 3D semiconductor device according to claim 8, wherein at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) is a junction-less transistor (e.g., [0208], [0258], [0307], [0308]), wherein said junction-less transistor has a source, a channel, and a drain, and wherein said source, said channel, and said drain have a same dopant type (e.g., [0258]-[0260]).
RE 12, Or-Bach discloses the3D semiconductor device according to claim 8, further comprising: an upper level atop said top metal layer (e.g., [0171]), wherein said upper level comprises a mono-crystalline silicon layer (e.g., Abstract, claims 1, 2, 4-6, 8, 14).
RE 13, Or-Bach discloses the3D semiconductor device according to claim 8, further comprising:
a first set of external connections beneath said first single crystal layer to connect said device to a first external device, wherein said first set of external connections comprises through
silicon vias (TSVs) (e.g., [0214], [0451], 404 of Fig. 9B).
Claims 14, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over embodiments of Or-Bach et al. (US 20100259296; below, “OB” – previously cited) as evidenced in or in view of CATOVIC et al. (US 20120106287; below, “CATOVIC” – previously cited). MPEP § 2143(A)-(G). Rejections are based on the combined teachings of OB and CATOVIC.
RE 14, OB, in Figs. 1 to 68F, and related text, e.g., Abstract, paragraphs [0001] to [0593], claims, 12/423,214, 12/577,532, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first single crystal layer (e.g., [0189]) comprising a plurality of first transistors and at least one metal layer, wherein said at least one metal layer interconnecting said first transistors (e.g., Fig 8A);
a plurality of logic gates (e.g., 6A14 (AND) Figs. 6A, 7, [0257]) comprising said at least one metal layer interconnecting said first transistors;
a plurality of second transistors (e.g., Figs 8A, 41, 45E-G) atop said at least one metal layer;
a plurality of third transistors (e.g., Figs 41, 53E, [0219]) atop said second transistors;
a top metal layer atop said third transistors (e.g., Figs 41, 53E); and
a memory array (e.g., [0257], [0266]) comprising wordlines, wherein said memory array comprises at least two rows by two columns of memory mini arrays, (see CATOVIC for: wherein each of said mini arrays comprises at least four rows by four columns of memory cells), and wherein each of said memory cells comprises at least one of said second transistors or at least one of said third transistors (e.g., Figs 41, 53E, [0187], [0219]).
OB discloses the claimed invention except for wherein each of said mini arrays
comprises at least four rows by four columns of memory cells.
CATOVIC, in FIGS. 1-14 and related text, e.g., Abstract, paragraphs [0001] to [0114], claims, teaches mini arrays comprises at least four rows by four columns of memory cells (e.g., FIGS. 1, 3, 10-12 and related text).
It would have been obvious … to modify the device of OB as taught by CATOVIC. This is because such modification: 1. allows specification of a size and a location of multiple sub-matrices for reading or writing the data in a flexible manner; and/or 2. has a logical memory space partitioned into a variable logic matrix size from a memory access to another memory access for a number of matrix calculation operations (see CATOVIC [0011], [0048]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 15, OB discloses the 3D semiconductor device according to claim 14, wherein each row of said memory cells is controlled by at least one of said wordlines, and wherein each of said wordlines is controlled by at least one of said plurality of logic gates (e.g., [0329], [0338], FIGS. 53A to 53E).
RE 18, OB discloses the 3D semiconductor device according to claim 14, wherein at least one of said third transistors (e.g., Figs 41, 53E) is junction-less transistor (e.g., Figs 54A-58G, 65A-C, [0208]), wherein said junction-less transistor has a source, a channel, and a drain, and wherein said source, said channel, and said drain have a same dopant type (e.g., [0315]).
RE 19, OB discloses the 3D semiconductor device according to claim 14, further comprising:
an upper level atop said top metal layer, wherein said upper level comprises a mono-crystalline silicon layer (e.g., [0202], [0208], [0219]).
RE 20, OB discloses the 3D semiconductor device according to claim 14, further comprising:
a first set of external connections (e.g., Fig 9B) beneath said first single crystal layer to connect said device to a first external device, wherein said first set of external connections comprises through silicon vias (TSVs) (e.g., [0022], [0214], [0451], [0506]-[0507]).
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over embodiments of OB as evidenced in or in view of CATOVIC as further evidenced in or in further view of Gudesen. MPEP § 2143(A)-(G). Rejections are based on the combined teachings of OB, CATOVIC, and Gudesen.
RE 16, modified OB discloses the claimed invention except for the 3D semiconductor device according to claim 14, wherein said first single crystal layer comprises row decoders and column decoders to control said memory cells.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising row decoders and column decoders (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45).
It would have been obvious … to modify the device of OB as evidenced in or in view of CATOVIC as taught by Gudesen. This is because such modification would include stacked memory planes connected to underlying circuitry for high data transfer rates and high data throughput (cf. Gudesen, cols. 4-5, lns. 62-8). Also, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 17, modified OB discloses the claimed invention except for the 3D semiconductor device according to claim 14, wherein said first single crystal layer comprises at least one sense amplifier circuit for each of said memory mini arrays.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising sense amplifier circuits (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45). See claim 16’s motivation to combine analysis.
Claims 1-20 are rejected.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 8 JUN 2022 rebuttal arguments (REM pages 9-11) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Regarding the corrected ADS, applicants assert that the Effective Filing Date of the claimed invention is now 30 JUL 2010 based on the priority chain of co-pending applications listed in the corrected ADS. REM pages 9-10. 
Applicants’ assertion is not persuasive because the claimed invention’s Effective Filing Date (EFD) is subsequent to prior art reference Or-Bach’s printed publication date of 18 NOV 2010. Specifically, claim language such as “a first single crystal layer comprising row decoders, column decoders, and at least one sense amplifier circuit” do not appear in priority chain applications 14821683, 13492395, 13273712, 12970602, 12949617, and 12847911 (current assignee: Samsung Electronics Co. Ltd.). Only a claim having all of its limitations fully supported by the parent application’s disclosure is entitled to the parent’s earlier priority date. Accordingly, the claimed invention’s EFD is subsequent to 30 JUL 2010. Regarding continuation-in-part (CIP) applications, applicants are reminded that each claim has its own priority date. The effective filing date is determined on a claim-by-claim basis and not an application-by-application basis. See MPEP § 2139.01. Accordingly, applicants’ assertion is not persuasive.
As noted above, the 37 CFR 1.131 affidavits are insufficient for antedating or swearing behind prior art reference Or-Bach. See REM page 10. The Office notes that prior art reference Or-Bach has entered the public domain.
Regarding the rejections of claims 1-13 under 35 U.S.C. § 103, applicants assert that Or-Bach is not a proper prior art reference to be combined with prior art reference Gudesen; Gudesen does not teach all of the elements of claims 1-13; placing Gudesen’s device structure within or modifying Or-Bach would render Or-Bach’s device inoperable. Specifically, Gudesen’s low-temperature materials would likely be destroyed/transformed/degraded by Or-Bach’s higher-temperature process. REM pages 10-11. The Office finds applicants’ assertions concerning the 35 U.S.C. § 103 rejections to be unpersuasive.
Applicants’ assertions are not persuasive because: 1. Or-Bach is “by another” and is a proper prior art reference; 2. Gudesen is not cited for teaching all of the elements of claims 1-13, i.e., the combined teachings of Or-Bach and Gudesen render obvious the inventions described in claims 1-13; and 3. applicants’ depiction of Gudesen’s disclosure unduly limits the scope of Gudesen. As outlined in the claim rejections above, the legal conclusion of obviousness is supported by at least the following rationales: “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
Regarding the rejections of claims 14-20, applicants assert that OB does not qualify as prior art because OB and the claimed invention have common inventors and common assignee; and prior art reference CATOVIC was published almost two years after 30 JUL 2010. REM page 11. Applicants’ assertions are not persuasive because the claimed invention’s EFD is subsequent to OB’s printed publication date of 14 OCT 2010. As noted above, the claimed invention’s EFD is subsequent to 18 NOV 2010 because only a claim having all of its limitations fully supported by the parent application’s disclosure is entitled to the parent’s earlier priority date. Additionally, prior art reference CATOVIC’s EFD is 1 NOV 2010 and CATOVIC is not cited for teaching all the elements of claims 14, 15, and 18-20. As described above, the rejections of claims 14, 15, and 18-20 are based on the combined teachings of OB and CATOVIC and the rejections of claims 16 and 17 are based on the combined teachings of OB, CATOVIC, and Gudesen. Therefore, applicants’ assertions are not persuasive.
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive. Hence, the rejections of claims 1-20 are maintained.
Conclusion
This is a continuation of applicants’ earlier application. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER H SWANSON/Primary Examiner, Art Unit 2815